GRAVES, Presiding Judge.
Appellant entered a plea o-f guilty to the offense of disturbing the peace, and upon his conviction therefor, he was fined the sum o-f fifty dollars.
This case was originally tried in the Corporation Court of the City of Ker-mit in Winkler County. An appeal was prosecuted to the County Court of said county, where the case was tried de novo, resulting in the conviction of the appellant and the assessing of a fine as above stated.
Under the terms of Article 53, Vernon’s Ann. C.C.P., this court has no- jurisdiction of the appeal. See Corley v. State, 141 Tex.Cr.R. 478, 149 S.W.2d 99, and cases there cited.
The appeal is dismissed.